STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


John Palmer, et al.,
Plaintiffs Below, Petitioners                                                       FILED
                                                                                October 16, 2015
vs) No. 14-1111 (Monongalia County 12-C-42)                                    RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
John Renner, et al.,

Defendants Below, Respondent



                                MEMORANDUM DECISION

        Petitioners and plaintiffs below, John Palmer, Scott Lepka, Clif Tennant, Dewayne Jarvis,
and Robert Hillberry, individually and on behalf of all others similarly situated, by counsel
Jaques R. Williams, Alex J. Shook, and Andrew G. Meek, appeal the orders of the Circuit Court
of Monongalia County which granted summary judgment in favor of respondents and defendants
below, who are supervisory employees at Patriot Coal, LLC (“Patriot”) and Eastern Associated
Coal, LLC, (“Eastern”). The circuit court found that petitioners’ claims were controlled by a
collective bargaining agreement and therefore preempted by Section 301 of the Labor
Management Relations Act. Respondents John Renner, by counsel Paul Cranston; Randel
Coffindaffer, by counsel William A. Kolibash; and Blair McGill by counsel Stephen R. Brooks
and Lindsay Saad, each filed a response

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       At all relevant times, petitioners were employed by Eastern under a collective bargaining
agreement. In their complaint filed January 30, 2012, petitioners alleged that in February of
2010, Respondent Renner was a fire-boss at Patriot’s Federal Number 2 mine, and was in charge
of performing periodic testing to ensure that excessive levels of methane gas were not
accumulating in the mine. Petitioners alleged that Respondent Coffindaffer, the mine foreman,
and Respondent McGill, the mine manager, directed Respondent Renner to inaccurately record
the methane gas readings, and not to evacuate the mine in an effort to conceal the danger of high
methane gas readings. Petitioners also alleged that as a result of the levels of methane found by
the Mine Safety and Health Administration, the coal mine was idled for an extended period of
time. Petitioners sought to recover economic damages resulting from the wrongful idling of the
mine and respondents’ misconduct.


                                                1

        Patriot and Eastern removed the matter to federal court and the matter was remanded to
the Circuit Court of Monongalia County on May 4, 2012. Patriot, Eastern, and Respondents
McGill and Coffindaffer filed motions to dismiss the complaint, and argued that because the
petitioners’ claims include lost wages, they are preempted by Section 301 of the Labor
Management Relations Act, 29 U.S.C. § 185. Prior to the circuit court ruling on the motions to
dismiss, Patriot and Eastern filed for Chapter 11 bankruptcy and an automatic stay was issued on
July 11, 2012.

        During the time the stay was in place, the circuit court granted the motions to dismiss of
McGill, Coffindaffer, Patriot and Eastern on March 22, 2013,1 as to Count 1 of the complaint.2
After the stay was lifted, on September 18, 2014, Respondent Renner filed a motion to dismiss.
The circuit court granted Respondent Renner’s Motion to Dismiss on September 23, 2014.
Petitioners appeal the orders entered on March 22, 2013, and September 23, 2014, which
dismissed claims against Respondents Coffindaffer, McGill, and Renner pursuant to Rule
12(b)(6) of the West Virginia Rules of Civil Procedure.

       Petitioners assert that the circuit court erred in ruling that their rights could not be
determined without analyzing the terms of the collective bargaining agreement, and petitioners’
claims were preempted by Section 301 of the Labor Management Relations Act. After careful
consideration of the record and the parties’ arguments, we find that the circuit court did not err in
dismissing petitioners’ claims.

        “Appellate review of a circuit court’s order granting a motion to dismiss a complaint is de
novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott Runyan Pontiac-Buick, 194 W.Va. 770, 461
S.E.2d 516 (1995). Moreover, “[t]he trial court, in appraising the sufficiency of a complaint on a
Rule 12(b)(6) motion, should not dismiss the complaint unless it appears beyond doubt that the
plaintiff can prove no set of facts in support of his claim which would entitle him to relief.
Conley v. Gibson, 355 U.S. 41, 45-56, [78 S. Ct. 99, 2L.Ed.2d 80] (1957).” Syl. Pt. 3, Chapman
v. Kane Transfer Co., Inc., 160 W.Va. 530, 236 S.E.2d 207 (1977).

        Petitioners argue that their claims do not arise under the terms of the collective
bargaining agreement, and, therefore, are not subject to the basic grievance procedures required
by the collective bargaining agreement. Relying upon our decision in syllabus point four of
Greenfield v. Schimdt Bakery Co. Inc., 199 W.Va. 447, 485 S.E.2d 391 (1997), the circuit court
held, “[a]n application of state law is preempted by § 301 of the Labor Management Relations
Act of 1947, 29 U.S.C. § 185 (1947) (1994 ed.), only if such application requires the
interpretation of a collective-bargaining agreement.” The circuit court found that although
petitioners filed claims for negligent breach of duty and intentional acts in breach of duty, the
only damages claimed by petitioners were for lost wages due to the idling of the mine for a
period of time. As a result, the circuit court found that the issue of whether petitioners should be
compensated while the mine was idled must be determined from the rights and duties of the

       1
           Petitioners do not appeal the order dismissing Patriot and Eastern as defendants.
       2
        Petitioners assert that Count 2 of the complaint was dismissed for reasons that are not
the subject of this appeal.
                                                   2

employees and employer under the collective bargaining agreement. The circuit court concluded
that because it would be required to analyze the terms of the collective bargaining agreement in
order to resolve the claim for lost wages, the claim should be treated as a § 301 action. We agree
and find no reversible error.

        The circuit court’s order reflects its thorough analysis of the grounds raised in the
petition. Having reviewed the opinion orders entered March 22, 2013, and September 23, 2014,
we hereby adopt and incorporate the circuit court’s well-reasoned findings and conclusions as to
all the assignments of error raised in this appeal. The clerk is directed to attach a copy of the
circuit court’s order to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                        Affirmed.

ISSUED: October 16, 2015

CONCURRED IN BY:

Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISSENTED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis




                                                3